Citation Nr: 1636481	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, including as secondary to a service-connected low back disorder.
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 through August 1977.

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has recharacterized the issue to include the diagnoses listed but not to exclude any other potentially relevant psychiatric diagnoses.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for hypertension, including as secondary to or aggravated by a service-connected back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran has a diagnosis of adjustment disorder with mixed anxiety and depressed mood that is related to his active service.  



CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the criteria for a grant of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. In the instant decision, the Board grants the benefit sought. Therefore any failure to meet these duties is harmless error and need not be discussed further. 

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

With regard to a psychiatric disability, the Veteran's treatment records show diagnoses of PTSD and depressive disorder.  The Veteran relates these symptoms to being side-swiped by a truck during service and to a race riot to which he was a witness and a participant and during which, he was assaulted.  The Veteran also reported that his back disorder exacerbates his depression. See February 2013 treatment record. 

The Veteran underwent a VA examination in October 2014.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, and stated that the condition was at least as likely as not incurred in or caused by the Veteran's in-service stressor event.  The Veteran described significant symptoms of both depression and anxiety related to his identified traumas.  The examiner stated that the Veteran's reported in-service traumas meet the Criterion A for a diagnosis of PTSD in that they both represented to him a strong received threat of imminent death; however, the Veteran did not meet the criteria for a PTSD diagnosis as he lacked sufficient symptoms of persistent avoidance of stimuli association with traumatic events, negative alterations in cognitions and mood associated with trauma, or marked alterations in arousal and reactivity associated with his traumas.  

Initially, the Board finds that the Veteran has satisfied the first element of service connection, as the evidence shows he presently suffers from a diagnosed acquired psychiatric disorder.  As stated above, though he initially filed a claim of service connection for PTSD, under Clemons, the Board is required to consider it a claim for all relevant psychiatric disorders.  The most probative evidence of record indicates the Veteran has adjustment disorder with anxiety and depression.  Accordingly, the Board finds that the first element of service connection of a present disorder has been met. 

Next, the Board finds that the in-service incurrence of a disease or injury element of service connection has been met. The Veteran's military personnel records reflect that he served as a driver in Germany and he is in receipt of service connection for a scar to his chin, which he testified occurred at a race riot during service.  The Board finds that his statements are credible. The statements are consistent with the time, place, and circumstances of his service, and there is no indication that the Veteran's credibility is suspect. 38 U.S.C. § 1154(a). Thus, the in-service incurrence of a disease or injury element of service connection is met. 

With regard to the nexus element of service connection, the October 2014 VA examiner related the Veteran's present psychiatric diagnosis to his military service. Therefore, as all elements of service connection are met, service connection must be granted.


ORDER

Service connection for an acquired psychiatric disorder, to include adjustment disorder and depression, is granted.  


REMAND

Remand is required to obtain a clarifying opinion regarding the Veteran's claim of service connection for hypertension secondary to his service-connected back disorder.  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310 (a) . The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  Aggravation means a permanent worsening of the disorder beyond the natural progression of the disorder.

Additionally, "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation." 38 C.F.R. § 3.310 (b).

The record contains two positive private opinions in which the examiners found that the Veteran's hypertension was aggravated by his service-connected back disorder.  Additionally, in a March 2011 VA examination, the examiner opined that the Veteran's hypertension was not caused by his chronic pain from his service connected back condition, but rather it was aggravated by his chronic back pain.  However, the examiner found that the aggravation is intermittent and not permanent and that his hypertension fluctuates and elevates beyond its normally elevated levels when his back pain flares.  The examiner concluded that she was unable to "quantify the baseline manifestations and level of essential hypertension and the increased manifestations and levels of hypertension due to his back pain without resorting to mere speculation." The examiner's explanation for not being able to provide a baseline has an insufficient rationale and is conclusory. Thus, the opinion is inadequate. Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").

Although the March 2011 VA examiner was unable to determine whether the Veteran's hypertension had been permanently aggravated by his back disorder as no baseline was able to be quantified, the Board finds that a comprehensive review of the records from the past five years since the March 2011 VA examination may assist a VA examiner in determining whether the Veteran's hypertension has been permanently aggravated or worsened by his service-connected back disorder.  

Once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hicks v. Brown, 8 Vet. App. 417 (1995) (inadequate medical evaluation frustrates judicial review).  Therefore, remand is necessary for an addendum opinion.  


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records.

2. Provide the claims file, to include a copy of this remand, to an examiner other than the one who conducted the March 2011 VA examination for an addendum opinion. The need for an examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following question: 

The examiner should state whether the Veteran's diagnosed hypertension has been aggravated by his service-connected back disorder. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

If aggravation is found present, the examiner must address: (1) the baseline manifestations of the Veteran's hypertension found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the back disability, based on medical considerations.

If the examiner cannot provide an answer to the above, the examiner must explain why the requested opinion cannot be provided, for example, e.g., due to the limits of medical knowledge or because further information is needed to assist in making the determination. If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain the missing information should be exhausted before concluding that the answers cannot be provided.

A complete rationale should be provided for all opinions given. Any opinion given should reflect consideration of and, if necessary, reconciliation with, the positive nexus opinions contained within the claims file.  

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response, and the claim should thereafter be returned to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


